        Case: 3:20-cv-00953-wmc Document #: 3 Filed: 10/15/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

YOUNG JAE CHOI,

        Plaintiff,                                                 ORDER
   v.
                                                          Case No. 20-cv-953-wmc
SARAH RUSTAD,

        Defendant.


        Plaintiff Young Jae Choi a patient at Mendota Mental Health Institute in

Madison, Wisconsin has filed a proposed complaint under 42 U.S.C. § 1983, alleging

constitutional rights violations. Plaintiff requests leave to proceed without prepayment

of the filing fee.

        This court uses one method for determining the indigent status of all

institutionalized persons, even those like plaintiff who are not subject to the 1996

Prisoner Litigation Reform Act. This method requires plaintiff to submit a certified copy

of a resident account statement for the entire six-month period immediately preceding the

filing of the complaint

        A certified copy of plaintiff’s resident account statement for the entire sixth-

month period immediately preceding the filing of the complaint must be provided if

plaintiff intends to pursue the request for leave to proceed without prepayment of the

filing fee. Because plaintiff’s complaint was submitted on October 15, 2020, the certified

resident account statement should cover the period beginning approximately April 15,

2020 and ending approximately October 15, 2020.          If plaintiff fails to submit the
        Case: 3:20-cv-00953-wmc Document #: 3 Filed: 10/15/20 Page 2 of 2




required statement within the deadline set below, I will assume that plaintiff wishes to

withdraw this action voluntarily.




                                             ORDER

       IT IS ORDERED that plaintiff Young Jae Choi may have until November 5, 2020

to submit a certified copy of plaintiff’s resident account statement for the period

beginning approximately April 15, 2020 and ending approximately October 15, 2020. If,

by November 5, 2020, plaintiff fails to respond to this order, I will assume that plaintiff

wishes to withdraw this action voluntarily. In that event, the case will be closed without

prejudice to plaintiff filing this case at a later date.




               Entered this 15th day of October, 2020.

                                      BY THE COURT:


                                      /s/
                                      PETER OPPENEER
                                      Magistrate Judge
